UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4668


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JHIRMICK CABBAGESTALK, a/k/a Thomas Blanchard,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cr-00397-F-1)


Submitted:   March 14, 2014                 Decided:   May 6, 2014


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Thomas   G.   Walker,   United  States Attorney,
Jennifer P. May-Parker, Seth M. Wood, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jhirmick Cabbagestalk appeals the district court’s judgment

revoking his supervised release and imposing a twenty-four-month

prison term.          On appeal, Cabbagestalk challenges the procedural

and substantive reasonableness of his sentence.                    For the reasons

that follow, we vacate the district court’s judgment and remand

for resentencing.

      In       examining    a    sentence       imposed    upon      revocation        of

supervised       release,       this   Court     “takes    a     more       deferential

appellate posture concerning issues of fact and the exercise of

discretion        than      reasonableness        review       for       [G]uidelines

sentences.”           United    States    v.    Moulden,   478 F.3d 652,    656

(4th Cir. 2007) (internal quotation marks omitted).                            We will

affirm a revocation sentence if it falls within the statutory

range    and     is   not   “plainly     unreasonable.”          United      States    v.

Crudup, 461 F.3d 433, 437-40 (4th Cir. 2006) (internal quotation

marks omitted).          We must first determine whether the sentence is

unreasonable, using the same general analysis employed in our

review     of    original      sentences.       Id.   at   438.         A    revocation

sentence is procedurally reasonable if the district court has

considered the policy statements contained in Chapter Seven of

the     U.S.     Sentencing      Guidelines      Manual    and     the       applicable

18 U.S.C. § 3553(a) factors, see Crudup, 461 F.3d at 440, and

provides an adequate explanation for the sentence it imposes.

                                            2
United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

If the sentence is procedurally or substantively unreasonable,

we will consider whether it is “plainly” so.                                  Crudup, 461 F.3d

at 439.

        In    explaining          a     sentence,        the     district       court      is     not

required           to     “robotically           tick     through        § 3553(a)’s            every

subsection.”               United     States       v.     Powell,       650 F.3d 388,      395

(4th Cir. 2011) (internal quotation marks omitted).                                        However,

the court must conduct an “individualized assessment justifying

the sentence imposed and rejection of arguments for a higher or

lower    sentence          based      on    § 3553.”            United       States     v.      Lynn,

592 F.3d 572,       584    (4th      Cir.    2010)       (internal       quotation        marks

omitted).                Where      the     defendant           or     prosecutor          presents

“nonfrivolous             reasons”        for     imposing       a     different        sentence,

“a district             judge    should      address       the       party’s    arguments         and

explain why he has rejected those arguments.”                                 United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal quotation

marks omitted).

        In    this        case,       counsel      for     both        the     Government         and

Cabbagestalk requested that the district court impose a sentence

within       the    policy       statement        range    of    five    to     eleven       months’

imprisonment.              The    district        court    responded          that    it     thought

“maybe more than the Guideline range [wa]s appropriate” because

Cabbagestalk’s             violation        of    his     supervised         release       “was    an

                                                   3
intentional     absconsion”       and    Cabbagestalk           “tried    to    avoid     the

probation officer.”          Counsel for the Government agreed with the

court’s description, and the court stated that Cabbagestalk’s

behavior was indicative of an individual who “just doesn’t want

to work with the system.”               The district court then imposed the

statutory maximum sentence of twenty-four months’ imprisonment.

18 U.S.C. §§ 3559(a)(3), 3583(e)(3).

      On    appeal,       Cabbagestalk     contends        that     his    sentence       is

unreasonable because the district court failed to address his

argument that a sentence within the policy statement range of

five to eleven months’ imprisonment was warranted in light of

his mental health circumstances, and because the court “evinced

little     individualized      assessment”          of   him.      Cabbagestalk          also

contends that his sentence is unreasonable in light of his need

for   mental    health      treatment     and       because      the     district       court

improperly cited to the need for the sentence to promote respect

for the law.

      While the court’s statements during the revocation hearing

did provide some context for its decisionmaking, we conclude

that they were inadequate to demonstrate the court’s meaningful

consideration        of     the     nonfrivolous           arguments           raised     by

Cabbagestalk     in       support   of     a    sentence         within        the   policy

statement range.          Accordingly, we vacate Cabbagestalk’s sentence

and   remand   for    resentencing.            On   remand,      the     district    court

                                           4
should consider Cabbagestalk’s nonfrivolous arguments regarding

his mental health and family circumstances. *                  We dispense with

oral       argument   because    the    facts   and   legal    contentions     are

adequately      presented   in    the    materials    before    this   Court   and

argument would not aid the decisional process.



                                                         VACATED AND REMANDED




       *
       Because we agree that Cabbagestalk’s sentence is plainly
procedurally unreasonable in light of the district court’s
failure to make an individualized assessment in this case, we
need not address his arguments that the sentence was otherwise
procedurally unreasonable because the court improperly cited the
need for the sentence to promote respect for the law or
substantively unreasonable in light of his need for mental
health treatment. By our disposition, we indicate no view as to
the appropriate sentence to be imposed on remand.



                                          5